Title: To Alexander Hamilton from Samuel Waugh, 26 April 1800
From: Waugh, Samuel
To: Hamilton, Alexander


          
            Major General Hambleton
            Sir—
            Union Brigade April 26th. 1800—
          
          Feeling myself particularly injured in the establishment of the Relative rank of the officers of the 13th Regiment I do myself the honour of Addressing you on the Subject & of Stating Directly to you my particular Claims & pretentions. This I do with the more freedom Since Col Taylor in his order in which the Rank was anounced directs those Officers who Should be dissatisfied with the present Arangements, to state to you their Reasons,  before the same shall be definitively Settled—My Pretentions to rank are the following. (Viz) In    February 1776 I enlisted into the Service of the United States for the term of one year & Servd. in the 2nd. New York Regiment Commanded by Col Vansecick went into Canada & was in Generalds  Arnolds Retreat. The first of January 1777 I was Descharged from said Regt. & the Commandant there of, Lt. Col Gansevort was pleased to give me a Sergeants Warrant in token of my faithfull Services, though I Did Act in that Capacity while in the Regt. In February 1777 Inlisted into the Service of the United States in the 5th Connecticut Regt. Commanded by Col. Philip B Bradley and Served two years as a Corporal, afterwards I was promoted to a Serjeant; to prove which I Can produce ample Documents—at the time the Regiments were Consolidated I was Transferd to the 2nd. Connecticut Regt. Commanded by Herman Swift Esqr. & Served in Sd. Regiment Untill the year 1783 I say with honour, as also Documents in my Possession will  Fully evince—In the Cource of the war I had the honour of Being Engaged in a Number of the most important Battles (Viz) at Germantown, Monmouth, & at the storming of Stony Point under Gen Wayne. I had the honour of being in one of the Forlorn hopes & was the 2nd.  Man of the Party, on the Ramparts—I was honorbly Discharged, and Received the badge of merit for six years faithful Services, which is Mentiond in my Discharge. I Can with the greater freedom  Adress you on the Subject, knowing that your Excelency  had an active part in that Memorable Scene. 
          I have bled in every Vein in Defence of my Country, & still feel a willingness to Defend her Just Rights, But Sir I assure    you it Excites in me the keenest Sensations, to be Commanded by those, who were Children when I had Spent  Seven Years & half in the Establishment,  of the independance of these United States—Therefore I think I have a Right to Claim Rank of Such, I think I have a Claim on my Country—I have Recruited about  Sixty, as good Men, as there are Belonging to the 13th Regiment. I Profess to have the Confidence of the  Commandt. of Sd. Regt. and of the Officers & men in general. I Never Solicited an  Appointment in the Army But by the Solicitations & influence of a Number of my friends, who highly Approved of the Defencive Measures of our Goverment, I was induced to enter the Service. From   the above Considerations I Conceive Myself entitled to be placed first on the list of first Lieutenants  Instead of which, I Now stand Fifth & thus Placed   Consider Myself Degraded—
          I am sir with Great Respect your Obd. and humble Servt.
          
            Samuel Waugh
          
          Major Genl. Hambleton
        